Filed 9/15/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 179







In the Matter of Sandy Lee Mangelsen 



Haley L. Wamstad, Grand Forks County

Assistant State’s Attorney, 		Petitioner and Appellee



v.



Sandy Lee Mangelsen, 		Respondent and Appellant







No. 20160052







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Jon J. Jensen, Judge.



AFFIRMED.



Per Curiam.



Meredith H. Larson, Assistant State’s Attorney, Grand Forks County State’s Attorney, 124 South Fourth Street, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for petitioner and appellee; submitted on brief.



Tyler J. Morrow, 424 Demers Avenue, Grand Forks, N.D. 58201, for respondent and appellant.

Matter of Mangelsen

No. 20160052



Per Curiam.

[¶1]	Sandy Lee Mangelsen appeals from a district court order denying his petition for discharge from civil commitment as a sexually dangerous individual.  Mangelsen argues the district court’s order was not supported by clear and convincing evidence.  Because the findings of fact were not clearly erroneous, we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom